Orders of the Family Court of the State of New York, New York County, entered on or about May 24 and July 14, 1971, respectively, unanimously modified, on the law and on the facts, to reduce the award of support for the wife and children to the extent that henceforth the children shall receive for their joint needs the sum of $150 per week and the wife the sum of $75 per week, with the proviso, however, that the husband shall pay the mortgage installment and taxes on the marital home; and the award of counsel fees is reduced to the sum of $1,750. As so modified, the orders are otherwise affirmed, without costs and without disbursements. Due to the fluctuating nature of the husband’s employment and income, and the disproportionate largeness of his current debts, it is most difficult to correlate an appropriate figure for the support of his dependents with his true ability to pay. But it does seem prudent to have him pay'Tor the mortgage and taxes on the marital abode, in the first instance. We deem the award for professional services excessive and unwarranted by the time expended or by the nature of the services rendered. This modification is without prejudice to a subsequent application on the part of the wife, after a reasonable time, as the needs of her children may be augmented by increased years. Assuming the husband in futuro is liberated from his present exigencies, a sum at that time may be fixed, perhaps more commensurate with the then needs of his dependents and his funds then available. (Winkler v. Winkler, 13 A D 2d 294, affd. 11 N Y 2d 693.) Concur Capozzoli, J. P., McGivern, Markewich, Murphy and Eager, JJ.